Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biabanaki (DE 102017209677) in view of Hattori (US 2005/0081613).
With regards to claim 1, Biabanaki teaches a tire distortion detection method (Abstract) that comprises:
A first step of forming a metallic portion to be detected in a plurality of location of at least one of tire components (paragraph 9)
A second step of detecting the portion to be detected in any two states from a formation of a product tire from the tire component to a change of a load condition on the product tire (paragraphs 9 and 10)
A third step of comparing positions of the respective portion to be detected in the two states obtained in the second step (paragraphs 9 and 10)
Biabanaki fails to explicitly disclose that the detection method comprises a forming a plurality of metallic portions where the plurality of portions to be detected are provided side by side in the tire meridian direction at intervals within the product tire between an inner surface and an outer surface of the product tire, and each of the plurality of portions to be detected intermittently or linearly extends in a tire circumferential direction.
Hattori discloses a method for detecting distortions in a tire (Abstract), similar to Biabanaki, where Hattori teaches that the detection method comprises a forming a plurality of metallic portions where the plurality of portions to be detected are provided side by side in the tire meridian direction at intervals within the product tire between an inner surface and an outer surface of the product tire, and each of the plurality of portions to be detected intermittently or linearly extends in a tire circumferential direction (Figures 1 and 16 items 101 and 102).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the detection method as disclosed by Biabanaki comprise a plurality of metallic portions where the plurality of portions to be detected are provided side 
With regards to claim 2, the teachings of Biabanaki and Hattori are presented above. Additionally Biabanaki teaches that the second step includes a green tire formation process of assembling a plurality of tire components including the tire component to form a green tire and a product tire formation process of forming a product tire by vulcanizing and molding the green tire (paragraphs 3, 4, 19 – 23, paragraph 4 incorporates by reference DE 102014209423, where US 2017/0087939 is used as an English translation, which discloses how to form tires in paragraph 25 of the incorporated reference) and in the third step, positions of respective portions to be detected that are detected after completion of the green tire formation process and the product tire formation process are compared (paragraphs 3, 9, 10 and 15).
With regards to claim 3, the teachings of Biabanaki and Hattori are presented above. Additionally Biabanaki teaches that the second step includes a product tire formation process of vulcanizing and molding the green tire to form a product tire (paragraphs 3, 4, 19 – 23; paragraph 4 incorporates by reference DE 102014209423, where US 2017/0087939 is used as an English translation, which discloses how to form tires in paragraph 25 of the incorporated reference) and in the third step, a position of each portion to be detected that is detected when a product tire obtained in the product tire formation process is in a no-load state and a position 
With regards to claim 19, Biabanaki teaches a green tire having a tire component in which a metal portion to be detected that is detectable by detecting means is formed in a plurality of locations  (paragraphs 3, 4, 9, 10 and 19 – 23).
Biabanaki fails to explicitly disclose that the green tire comprises a plurality of metallic portions where the plurality of portions to be detected are provided side by side in the tire meridian direction at intervals within the product tire between an inner surface and an outer surface of the product tire, and each of the plurality of portions to be detected intermittently or linearly extends in a tire circumferential direction.
Hattori discloses a method for detecting distortions in a tire (Abstract), similar to Biabanaki, where Hattori teaches that the detection method comprises a forming a plurality of metallic portions where the plurality of portions to be detected are provided side by side in the tire meridian direction at intervals within the product tire between an inner surface and an outer surface of the product tire, and each of the plurality of portions to be detected intermittently or linearly extends in a tire circumferential direction (Figures 1 and 16 items 101 and 102).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the green tire, as disclosed by Biabanaki, comprise a plurality of metallic portions where the plurality of portions to be detected are provided side by side in the tire meridian direction at intervals within the product tire between an inner surface and an outer surface of the product tire, and each of the plurality of portions to be detected .

Response to Arguments
Applicant’s arguments, filed December 3, 2020, with respect to the rejection(s) of claim(s) 1 - 19 under 35 USC 101 and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hattori (US 2005/0081613) as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
                                                                                                                                                                                          /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746